Case 4:19-cr-00254-ALM-KPJ Document 48 Filed 07/13/20 Page 1 of 4 PageID #: 100




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF TEXAS                       JUL 1 8 2020
                                  SHERMAN DIVISION
                                                                             Clerk, U.S. District Court
                                                                                  Texas Eastern
 UNITED STATES OF AMERICA §
                                             §
 v.                              §                       Case No. 4:19CR254
                                             §           Judge Mazzant
 CRAIG SEASON §

                                      INFORMATION
    THE UNITED STATES ATTORNEY CHARGES:

                                        COUNT ONE

                                                 Violation: 21 U.S.C. § 846 (Conspiracy
                                                 to Possess with Intent to Distribute
                                                 Methamphetamine)

         That from sometime on or about August 1, 2019, and continuously thereafter up to

and including on or about August 22, 2019, in the Eastern District of Texas and elsewhere,

Craig Season, did knowingly and intentionally combine, conspire, and agree with other

individuals to knowingly and intentionally possess with the intent to distribute a substance

or mixture containing a detectable amount of methamphetamine, in violation of 21 U.S.C.

§ 841(a)(1).

         In violation of 21 U.S.C. § 846.




Information
Page 1
Case 4:19-cr-00254-ALM-KPJ Document 48 Filed 07/13/20 Page 2 of 4 PageID #: 101



                                       COUNT TWO

                                                   Violation: 18U.S.C. § 1029(b)(2)
                                                   (Conspiracy to Commit Access Device
                                                   Fraud)

         That from sometime on or about August 1, 2019, and continuously thereafter up to

 and including on or about August 22, 2019, in the Eastern District of Texas and elsewhere,

 Craig Beason did knowingly and with the intent to defraud, did combine, conspire, and

 agree with other individuals to possess fifteen or more counterfeit or unauthorized access

 devices, as defined in 18 U.S.C. § 1029 (e), with the intent that said possession would affect

 interstate and foreign commerce by causing financial institutions to execute interstate

 monetary transactions, in violation of 18 U.S.C. § 1029(a)(3) and (c)(l)(a)(i).


         In violation of 18 U.S.C. 1029(b)(2).




Information
Page 2
Case 4:19-cr-00254-ALM-KPJ Document 48 Filed 07/13/20 Page 3 of 4 PageID #: 102




            NOTICE OF INTENTION TO SEEK CRIMINAL FORFEITURE
          As a result of committing the offenses charged in this Information, the defendant

 shall forfeit to the United States, pursuant to 18 U.S.C. § 924(d) and 21 U.S.C. § 853, all

 property used to commit or facilitate the offenses, proceeds from the offenses, and property

 derived from proceeds obtained directly or indirectly from the offenses.




                                                  Respectfully submitted,

                                                  STEPHEN J. COX
                                                  U ITED STATES ATTORNEY



                                                  Anand Varadarajan
                                                  G.R. Jackson
                                                  Assistant United States Attorneys
                                                  101 East Park Blvd., Suite 500
                                                  Plano, Texas 75074
                                                  Tel: (972)509-1201




                               CERTIFICATE OF SERVICE

          I hereby certify that a copy of this document has been served on counsel for the

 Defendant via electronic filing on this the 24th day of June, 2020.




                                                   G.R. Jackson




 Information
 Page 3
Case 4:19-cr-00254-ALM-KPJ Document 48 Filed 07/13/20 Page 4 of 4 PageID #: 103




                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF TEXAS
                                SHERMAN DIVISION

  UNITED STATES OF AMERICA §
                                              §
  v.                           §                         Case No. 4:19CR254
                                              §          Judge Mazzant
  CRAIG SEASON §

                                 NOTICE OF PENALTY

                                        Count One

 Violation: 21 U.S.C. § 846

 Penalty: Imprisonment for a term of not more than 20 years, a fine not to exceed $ 1
              million, or both; and a term of supervised release of at least three years.



 Special
 Assessment: $100.00
                                        Count Two


 Violation: 18 U.S.C. § 1029(b)(2)

 Penalty: Imp i onment for a term of not more than 5 years, a fine not to exceed
               $250,000, or both; and a term of supervised release of up to three years.

 Special
 Assessment: $100.00




 Information
 Page 4
